Citation Nr: 1316734	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  12-11 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (gastrointestinal disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Cleveland, Ohio (RO).  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013, and a transcript of the hearing is of record.

The issue of entitlement to an evaluation in excess of 20 percent for gastrointestinal disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that is causally related to service.

2.  The Veteran does not have tinnitus that is causally related to service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met as the disorder was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).   

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In accordance with the requirements of VCAA, the August 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological evaluation with nexus opinion was obtained in April 2010 and added to the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is adequate, as it is based on a reading of relevant medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issues in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2013 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any current disability is related to service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate any of the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of service exposure to acoustic trauma. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In the case of sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Most of the Veteran's service treatment records are missing, and there is evidence on file that they have been destroyed by fire.  The only service treatment record on file is the Veteran's July 1954 separation medical examination, which reported bilateral whispered voice of 15/15.

The Veteran filed a claim for service connection for gastrointestinal disability in April 1984; the claim does not include hearing loss or tinnitus.

Hearing loss was noted on a June 1984 VA Report Of Medical Examination For Disability Evaluation.  

VA treatment reports dated from December 1988 to May 2000 reveal that the Veteran complained in September 1998 of hearing loss and tinnitus, for which he was given new hearing aids.

According to an August 2002 VA audiological consultation report, the Veteran complained of progressive bilateral hearing loss and tinnitus dating back "decades."  Audiograms showed bilateral sensorineural hearing loss.  Bilateral sensorineural hearing loss and bilateral tinnitus were diagnosed.  The examiner concluded that, based on the audiological hearing results and the Veteran's reported history, "it is more than likely as not" that a component of the Veteran's hearing loss and tinnitus is the result of acoustic trauma incurred while on active duty unless hearing evaluations performed at the time of and/or some date after his military discharge are available to document that the Veteran's hearing was within normal limits or significantly better at that time.
VA treatment reports dated from June 2007 to March 2009 reveal that bilateral sensorineural hearing loss was shown on audiological testing in December 2007, which was noted to be consistent with a normal progressive loss due to age (presbycusis).

A VA audiological evaluation was conducted in April 2010, which included review of the claims file.  The Veteran reported that he was exposed to diesel engine tank noise and canon fire during training exercises in service without hearing protection.  He was a machinist for 26 years, using drill presses and lathes, after service; he wore hearing protection for the last 15 years.  He indicated that he noticed hearing loss in the 1960's; he had "no idea" when his tinnitus began.  Audiological testing was obtained.  Bilateral sensorineural hearing loss was diagnosed.  The examiner concluded that the Veteran's current hearing loss was less likely as not related to noise exposure in service because the Veteran said that he noticed hearing loss in the 1960's; because he had an 11 year history of unprotected occupational noise exposure as a machinist; and because the Institute of Medicine (IOM) concluded in its "Noise and Military Service - Implications for Hearing Loss and Tinnitus" (National Academy of Sciences, 2006) that, based on current knowledge of cochlear physiology, there was insufficient scientific basis for the existence of delayed-onset hearing loss.  Because the Veteran did not know when his tinnitus began, the examiner noted that it would be mere speculation as to whether his tinnitus is due to acoustic trauma in service.

VA treatment records for October 2011 reveal the diagnoses of bilateral hearing loss and tinnitus.  It was noted that the tinnitus was consistent with cochlear pathology and that the hearing loss was consistent with normal progressive loss due to age and a history of noise exposure without indication of external, middle, or retrocochlear pathology.

The Veteran testified at his videoconference hearing in April 2013 that he was exposed to acoustic trauma as an armor crewman in service without ear protection; that his post-service employment as a mechanist involved lathes and did not exposure him to significant acoustic trauma; that that his hearing problems started right after service; and that although he does not remember when his tinnitus started, he cannot remember a time since discharge when he did not have at least episodic ringing in the ears.  The Veteran's wife testified that they were married in 1963 and he has been hard-of-hearing ever since.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the evidence against the claims, especially the April 2010 VA audiological report, to be more probative than the evidence in favor of the claims.  In this regard, although the August 2002 VA medical opinion finds it "more than likely as not" that a component of the Veteran's hearing loss and tinnitus is related to exposure to acoustic trauma in service, this opinion is based on the Veteran's reported history and not on a review of the claims file and does not contain an adequate rationale.  

On the other hand, the April 2010 opinion is based on a review of the claims files and contains a rationale with a cite to a relevant medical study from the National Academy of Sciences.  Even though most of the Veteran's service treatment records are unavailable due to fire, his July 1954 service separation medical examination report is of record.  This report does not note any complaints or findings of hearing loss or tinnitus in service.  Moreover, the initial post-service medical evidence of either hearing loss or tinnitus was not until June 1984, which is almost 30 years after service discharge.  Although the Veteran testified in April 2013 that his hearing loss started right after service, he reported on VA evaluation in April 2010 that it did not start until the 1960's.  Additionally, his wife testified that they were married in 1963 and he had been hard of hearing ever since, which would support the notation on examination in April 2010 that the Veteran's hearing loss started in the 1960's.  While the Veteran testified in April 2013 that his work as a machinist involved lathes and did not exposure him to significant acoustic trauma, it was noted on evaluation in April 2010 that his work as machinist also included exposure to drill presses.

With respect to the claim for service connection for tinnitus, the Veteran has not contended that it started in service, as he does not know exactly when it started.  The examiner in April 2010 concluded that trying to determine whether the Veteran's tinnitus is related to service would be no more than speculation because of the Veteran's inability to provide a clear history of when it started.  Where the medical examiner states that no conclusion can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," and has obtained all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As the examiner was unable to formulate an opinion regarding whether the Veteran's tinnitus is due to service without resorting to speculation because the Veteran could not provide an accurate date of onset, the Board is satisfied that the opinion complies with the standard of Jones v. Shinseki, 23 Vet. App. 382 (2010).  Service connection cannot be granted on a speculative basis.  38 C.F.R. § 3.102.  

Due consideration has been given to the hearing testimony from the Veteran and his wife and to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his hearing symptoms, he is not competent to opine that he currently has bilateral hearing loss and tinnitus due to service.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, the evidence as a whole, as discussed above, does not show hearing loss or tinnitus due to service.  The Board finds that the Veteran's contentions of continuity of symptomatology since service are not credible in light of the evidence noted above.  Consequently, service connection for hearing loss and tinnitus are denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran testified at his June 2012 travel board hearing that he believes that his gastrointestinal symptoms have increased in severity since the most recent VA evaluation in March 2010.  Consequently, there is a need to determine the current severity of the Veteran's service-connected gastrointestinal disability.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO must obtain all treatment records for the Veteran from the VA Medical Centers in Ft. Myers, Florida, and Cleveland, Ohio dated from April 2012 to the present.  The RO/AMC should also obtain records from any associated outpatient clinics including the VA outpatient clinic in Parma, Ohio dated from April 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.

2.  After the above, the Veteran must be scheduled for a VA gastrointestinal examination to determine the current severity of his service-connected gastrointestinal disability.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All pertinent symptomatology in 38 C.F.R. § 4.114, Diagnostic Code 7305, should be discussed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completing the above actions, and any other indicated development, the claim for an evaluation in excess of 20 percent for service-connected gastrointestinal disability must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


